DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hagiwara (US 20180248451).
Regarding claims 1 and 6, Hagiwara teaches (Figs. 1-10) an encoder and a manufacturing method comprising: a movable part (45); a sensor part (51) configured to measure a position of the movable part; a flange (12); a first connector (29) fixed to the flange; and a second connector (60) mounted on the sensor part and connected to the first connector, wherein at least one of the first connector and the second connector is a floating connector ([0123]).
Regarding claim 2, Hagiwara teaches the sensor part has a position adjusting area (where element is connected to element 51) including a flat portion, as a held part capable of being held by an assembling machine.
Regarding claim 3, Hagiwara teaches the position adjusting area has a concave portion or a convex portion.  That is, the protrusion seen in element 51.  
.
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, prior art the encoder comprises a plurality of floating connectors, and the floating connectors are positioned so that a direction of a major displacement of each connector, capable of being absorbed by the corresponding connector, is different from each other.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TKo